DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, line 1 recites “further comprising combining the cord with the diatomaceous earth.”  Parent claim 1 has previously recited “a cord combined with diatomaceous earth.”  That is, independent claim 1 has already recited that the cord has been combined with diatomaceous earth.  Then, claim 19 depends from claim 1, and recites “further comprising combining the cord with the diatomaceous earth.”  As the cord has already been combined with diatomaceous earth, stating that the method further comprises combining the cord with the diatomaceous earth would appear to recite that the cord is coated with diatomaceous earth a second time.  It is therefore unclear if this is an additional step, or further detail on this previous combination.  If claim 19 is intended to further define the combining of claim 1, “further comprising combining the cord with the diatomaceous earth” should be deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133.
Regarding claim 1, Washington teaches a method supporting at least one plant using a string apparatus 16 comprising a cord (abstract), wherein supporting the at least one plant comprises supporting the at least one plant from at least one support 14 separate from the at least one plant and attached to the string apparatus and to the at least one plant.  Washington does not teach that the cord is combined with diatomaceous earth.  Bunker teaches a method of controlling a population of pests, the method comprising placing a cord 120 combined with diatomaceous earth in contact with a plant [0076].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting cord of Washington by coating it with diatomaceous earth as taught by Bunker in order to prevent pests from traversing the cord to get to the plant.
Please note that Bunker teaches “A tether can be…impregnated or coated with an attractant, adhesive, pheromone, pesticide, poison, another active agent, etc.” [0069]. Bunker also teaches that “the pesticide could work by any mechanism, such as by poison, e.g…diatomaceous earth” [0076].  If applicant does not agree that diatomaceous earth is taught as a pesticide for the tether coating, then in would have been obvious to 

    PNG
    media_image1.png
    441
    400
    media_image1.png
    Greyscale

Figure 1- Washington Figure 1
Regarding claim 4, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Washington also teaches that the string apparatus 16 comprises a mesh of cords comprising the cord and supported by at least one support 14
Regarding claim 5, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects or arachnids [0010].
Regarding claim 6, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects [0010], but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  However the examiner is taking official notice that bed bugs, silverfish, cockroaches, or crickets are well-known pests, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Bunker by using it against a multitude of pests in order to eliminate even more unwanted insects.
Regarding claim 7, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the cord comprises twine [0069]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting cord of Washington by forming it from twine as taught by Bunker in order to use an affordable and readily available material.
Regarding claim 8, Washington and Bunker teach the invention as claimed as detailed above with respect to claim 1.  Bunker also teaches that the cord comprises a generally cylindrical core of fibers, as this is what nets are made of.  If applicant disagrees, then Bunker also teaches that the cord comprises a generally cylindrical core of fibers, as this is how string and twine are constructed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting cord of Washington by forming it from twine as taught by Bunker in order to use an affordable and readily available material.
Regarding claim 9, Washington and Bunker teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the fibers have end 
Regarding claim 10, Washington and Bunker teach the method as claimed as detailed above with respect to claim 9.  As modified, at least some of the diatomaceous earth is on at least some of the end portions.  Note that if the twine is coated, inherently at least some of the coating will be on these end portions.
Regarding claim 11, Washington and Bunker teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the diatomaceous earth is on an exterior surface of the core, as it is coated.
Regarding claim 12, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth comprises remains of pennate diatoms, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize diatomaceous earth with remains of pennate diatoms in order to use an affordable and readily available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 13-16, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Bunker does not teach specific frustule sizes, however It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the desired frustule size in order to obtain the desired effectiveness, manufacturability, or durability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Regarding claim 17, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth has been flash-dried, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that flash-drying is a well-known method of producing a powder.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Bunker by flash drying the earth in order to obtain the desired powder composition.
Regarding claim 19, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Bunker does not explicitly teach that combining the cord with the diatomaceous earth comprises pulling the cord through the diatomaceous earth, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or place of origination. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, pulling the cord through the diatomaceous earth would have been “obvious to try.”  That is, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, Bunker teaches that the cord is covered with diatomaceous earth, but not specifically how the 
In an alternate interpretation, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133 and Olszak US 2015/0289495.
Regarding claim 6, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Bunker also teaches that the pests comprise insects [0010], but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  Olszak teaches that diatomaceous earth can be used to control bedbugs and cockroaches [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the diatomaceous earth coated cord as taught by Washington and Bunker against bedbugs and cockroaches in order to eliminate even more unwanted insects.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133 and Celatom® Diatomaceous Earth Functional Additive MN-51 by EP Minerals (hereafter Celatom® MN-51- data sheet supplied with application, dated 10/2010).
Regarding claim 12, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth comprises remains of pennate diatoms.  Celatom® MN-51 is a commercially available diatomaceous earth product which comprises pennate diatoms, In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Note that applicant states in the disclosure (page 38-39) that Celatom® MN-51 comprises pennate diatoms.
In an alternate interpretation, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Bunker US 2011/0146133 and Lenz US 2009/0181848.
Regarding claim 17, Washington and Bunker teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Bunker teach that the diatomaceous earth has been flash-dried.  Lenz teaches that diatomaceous earth can be flash-dried [0046]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Bunker by flash drying the earth as taught by Lenz in order to obtain the desired powder composition.
Claims 1, 4-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Alexander US 8,215,051.
[AltContent: textbox (Figure 2- Alexander Figure 2)]
    PNG
    media_image2.png
    137
    282
    media_image2.png
    Greyscale
Regarding claim 1, Washington teaches a method supporting at least one plant using a string apparatus 16 comprising a cord/net (abstract), wherein supporting the at least one plant comprises supporting the at least one plant from at least one support 14 separate from the at least one plant and attached to the string apparatus and to the at least one plant.  Washington does not teach that the cord is combined with diatomaceous earth.  Alexander teaches a method of controlling a population of pests, the method comprising covering or engaging plants with a net 21 (column 4, lines 18-35) coated in diatomaceous earth 13 (column 2, lines 29-31).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supporting cord/net of Washington by coating it with diatomaceous earth as taught by Alexander in order to prevent pests from traversing the cord to get to the plant.
Regarding claim 4, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Washington also teaches that the string apparatus 16 comprises a mesh of cords comprising the cord and supported by at least one support 14 separate from the at least one plant, and wherein supporting the at least one plant comprises supporting the at least one plant on the mesh of cords.
Regarding claim 5, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Alexander also teaches that the pests comprise insects or arachnids (abstract).
Regarding claim 6, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Alexander also teaches that the pests comprise insects (abstract), but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  However the examiner is taking official notice that 
Regarding claim 7, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the cord comprises twine, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cord from twine in order to use an affordable and readily available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 8, Washington and Alexander teach the invention as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander explicitly teach that the cord comprises a generally cylindrical core of fibers however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cord from twine in order to use an affordable and readily available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  As modified, the cord comprises a generally cylindrical core of fibers, as this is how string and twine are constructed.
Regarding claim 9, Washington and Alexander teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the fibers have end portions that are loose and extend freely and laterally away from the core, as this is an inherent property of string, and particularly twine.
Regarding claim 10, Washington and Alexander teach the method as claimed as detailed above with respect to claim 9.  As modified, at least some of the diatomaceous earth is on at least some of the end portions.  Note that if the twine is coated, inherently at least some of the coating will be on these end portions.
Regarding claim 11, Washington and Alexander teach the method as claimed as detailed above with respect to claim 8.  As modified, at least some of the diatomaceous earth is on an exterior surface of the core, as it is coated.
Regarding claim 12, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the diatomaceous earth comprises remains of pennate diatoms, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize diatomaceous earth with remains of pennate diatoms in order to use an affordable and readily available material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 13-16, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Alexander does not teach specific frustule sizes, however It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the desired frustule size in order to obtain the desired effectiveness, manufacturability, or durability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 17, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, the examiner is taking official notice that flash-drying is a well-known method of producing a powder.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Alexander by flash drying the earth in order to obtain the desired powder composition.
Regarding claim 19, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Alexander does not explicitly teach that combining the cord with the diatomaceous earth comprises pulling the cord through the diatomaceous earth, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or place of origination. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
In an alternative interpretation, pulling the cord through the diatomaceous earth would have been “obvious to try.”  That is, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  In this case, Alexander teaches that the cord/net is covered with diatomaceous earth, but not specifically how the diatomaceous earth was applied to the cord.  One of ordinary skill in the art would understand that any process for applying the diatomaceous earth either comprise 
In an alternate interpretation, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Alexander US 8,215,051 and Olszak US 2015/0289495.
Regarding claim 6, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Alexander also teaches that the pests comprise insects (column 4, lines 51-61), but does not specifically teach that the insects comprise bed bugs, silverfish, cockroaches, or crickets.  Olszak teaches that diatomaceous earth can be used to control bedbugs and cockroaches [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the diatomaceous earth coated cord as taught by Washington and Alexander against bedbugs and cockroaches in order to eliminate even more unwanted insects.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Alexander US 8,215,051 and Celatom® Diatomaceous Earth Functional Additive MN-51 by EP Minerals (hereafter Celatom® MN-51- data sheet supplied with application, dated 10/2010).
Regarding an alternate interpretation of claim 12, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the diatomaceous earth comprises remains of pennate diatoms.  Celatom® MN-51 is a commercially available diatomaceous earth product which comprises pennate diatoms, which in turn comprise Fragilariophyceae, Fragilariales and Fragilariaceae diatoms.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Alexander by using Celatom® MN-51 in order to use a proven, readily available additive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Note that applicant states in the disclosure (page 38-39) that Celatom® MN-51 comprises pennate diatoms.
In an alternate interpretation, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Washington US 2014/0196365 in view of Alexander US 8,215,051 and Lenz US 2009/0181848.
Regarding claim 17, Washington and Alexander teach the method as claimed as detailed above with respect to claim 1.  Neither Washington nor Alexander teach that the diatomaceous earth is flash-dried.  Lenz teaches that diatomaceous earth can be flash-dried [0046]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diatomaceous earth coated cord as taught by Washington and Alexander by flash drying the earth as taught by Lenz in order to obtain the desired powder composition.

Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive.
Applicant argues that while Bunker teaches a pesticide-coated tether, and that diatomaceous earth can be used a pesticide, Bunker does not teach a diatomaceous earth-coated tether.  The examiner disagrees, but has added an additional rejection above.  Even if a diatomaceous earth-coated tether is not explicitly taught, it would be obvious in view of Bunker’s disclosure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
First, Alexander is only relied upon for the teaching that plant netting can be coated in diatomaceous earth.  The netting functioning as a support is taught by primary reference Washington.
Second, Alexander does indeed teach attaching the netting to a plant.  Alexander teaches that “The material may be deployed to protect vegetation, such as trees and plants, and may be deployed as a tree band or plant ring, or as a crop tunnel, a cloche or protective netting” (column 2, lines 61-63).  One of ordinary skill in the art would be aware that plant rings and cloches can be attached to plants, protective netting and crop tunnels are often attached to plants, and tree bands are almost exclusively attached to plants.  Therefore one of ordinary skill in the art would easily understand that the material of Alexander can be attached to plants.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Washington teaches that plants can be supported with a tether/cord/net.  Bunker and Alexander teach that tethers/cords/nets used in conjunction with plants can be coated in diatomaceous earth to help eliminate pests.  One of ordinary skill in the art would desire to eliminate pests on a plant support, and could easily combine these teachings.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Again, Washington teaches that plants can be supported with a tether/cord/net.  Bunker and Alexander teach that tethers/cords/nets used in conjunction with plants can be coated in diatomaceous earth to help eliminate pests.  One of ordinary skill in the art would desire to eliminate pests on a plant support, and could easily combine these teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642